Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 6 March 1809
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson. March 6th. 1809

To tell you that I am exceedingly grieved, to hear that you have been very sick, would be to inform you, of what I am sure you already know. For, when three Sisters love each other, with such sincere affection, the One, does not experience Sorrow, Pain, or affliction of any kind, but the Others Heart wishes to relieve, & vibrates in tender Unison. Like a well organized musical Instrument, one string cannot be touched, without the whole being sensibly affected. And the One Sister, does not have cause to weep, but she feels assured, that a responsive sigh, is wasted upon the passing Gale. Yet still, we love to hear the voice of Pity, of Friendship, of Affection, the repetition of the kind assurance. It soothes— It imparts some healing power—
I know that while we live, we think we must "be up, & doing," even when our Friends think we are unable, & I fear you have taken repeated colds—It has been a long season of severe winter weather, which might occasion your circulations to be feeble, which always debilitates the System, & tends to bring on Rhumatism, & every other Disorder—The Dissentery which I heard you had, is not a common Complaint in the Winter—In a warm, wet season it more generally takes place, but at any time I consider it, as very alarming, & distressing—
I hope dear Sister, that you have quite recovered—And I should esteem it a favour, & very obliging in either of my cousins if they would set Pen to Paper, & let me know how you do—To communicate comfort, & pleasure should be, & I trust is their delight, & choice—
I have great reason to be thankful to a good Providence, for giving us a larger portion of health than usual—Abby is much better than ever I expected, though not so firm as before that dreadful attack of Puking the last year—
Mr Peabody went to Haverhill last week hoping at Mr Harrods to hear from you, & took tea at Mr Dodges, the House where I had so many years resided—It is a world of uncertainty, & change, no one is exempt, happy if the vicissitude ever proves for the better—
Mr Dodge is a man of good Intellects, sweet obliging disposition, & an excellent Heart; which he has devoted, like Samuel, early to the service of his God—Mrs Dodge, I fancy will please Haverhill People much—of pleasing manners, fine form—animated countenance, sociable, & unaffected, quite at her ease with every one—& a serious, virtuous woman—But her features are not marked, with strong lines of intelligence, which I have remarked, is not a usual defect in a  ministers Wife—They are & I believe will be, an happy Pair—
As soon as you are able to write, please let me hear from you—How your dear Daughter does, & hers—For all your Children, I shall ever feel a peculiar Interest—
I have sent on my Son five good shirts for winter, I have a number more here, he would not let his Sister put ruffles upon the Bosom—they look naked without—The old ones, & his old Stockings I wish should be laid aside, & I will put new feet to them—My best wishes attend all your family—Mr Peabody, & Abby present the best affections of the heart to the President & yourself—
I have written in a hurry, for the mail will close, & not take this, from your affectionate
E— Peabody